                                          Case 4:20-cv-05302-DMR Document 12 Filed 08/27/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RUBY GRAPES, LLC,                                    Case No. 20-cv-05302-DMR
                                   8                     Plaintiff,
                                                                                              ORDER TO SHOW CAUSE WHY
                                   9              v.                                          CASE SHOULD NOT BE
                                                                                              TRANSFERRED
                                  10     MITCH SPALETTA, et al.,
                                  11                     Defendants.

                                  12          Plaintiff Ruby Grapes, LLC filed a complaint on July 31, 2020. According to Plaintiff’s
Northern District of California
 United States District Court




                                  13   complaint, the incidents that form the basis of its complaint took place in Lodi, California, and at

                                  14   least one Defendant is located in Lodi. Pursuant to 28 U.S.C. § 1391, a case may be filed in

                                  15                   (1) a judicial district in which any defendant resides, if all defendants
                                                       are residents of the State in which the district is located;
                                  16
                                                       (2) a judicial district in which a substantial part of the events or
                                  17                   omissions giving rise to the claim occurred, or a substantial part of
                                                       property that is the subject of the action is situated; or
                                  18
                                                       (3) if there is no district in which an action may otherwise be brought
                                  19                   as provided in this section, any judicial district in which any defendant
                                                       is subject to the court’s personal jurisdiction with respect to such
                                  20                   action.
                                  21   28 U.S.C. § 1391(b). Based on the allegations in the complaint, it appears that the proper venue

                                  22   for this case is the Eastern District of California because that is where “a substantial part of the

                                  23   events or omissions giving rise to the claim occurred.” 28 U.S.C. § 1391(b)(2).

                                  24          When a plaintiff files his or her case in the wrong district, the court must either dismiss the

                                  25   case or transfer it to the District Court in the correct district. See 28 U.S.C. § 1406(a). Thus,

                                  26   unless Plaintiff can show legal authority for venue in this district, the court will transfer the case to

                                  27   the Eastern District of California. Accordingly, IT IS HEREBY ORDERED that, by no later

                                  28   than September 3, 2020, Plaintiff shall file a statement explaining why this case should not be
                                          Case 4:20-cv-05302-DMR Document 12 Filed 08/27/20 Page 2 of 2




                                   1   transferred to the United States District Court for the Eastern District of California.
                                                                                                                 ISTRIC
                                   2
                                                                                                            TES D      TC
                                                                                                          TA
                                   3          IT IS SO ORDERED.




                                                                                                                                 O
                                                                                                     S




                                                                                                                                  U
                                                                                                    ED




                                                                                                                                   RT
                                   4   Dated: August 27, 2020
                                                                                                                  ORD      ERED




                                                                                                UNIT
                                   5                                                                  I   T IS SO
                                                                                          ______________________________________




                                                                                                                                        R NIA
                                                                                                        Donna M. Ryu
                                   6                                                            United States MagistrateM . Ryu
                                                                                                                         Judge




                                                                                                NO
                                                                                                                 onna
                                                                                                          Judge D




                                                                                                                                        FO
                                   7




                                                                                                  RT




                                                                                                                                    LI
                                                                                                         ER




                                                                                                    H
                                   8




                                                                                                                                 A
                                                                                                              N                     C
                                                                                                                                F
                                                                                                                  D IS T IC T O
                                   9                                                                                    R
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
